         Case 6:18-cv-00304-ADA-JCM Document 78 Filed 03/19/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


TROY WILLIAMS,                                    §
            Plaintiff                             §
                                                  §            CIVIL NO. 6-18-CV-00304-ADA
-vs-                                              §
                                                  §
AIRE SERV LLC, DWYER GROUP,                       §
INC.,                                             §
             Defendants                           §



  ORDER GRANTING AIRE SERV, LLC’S AMENDED MOTION FOR ATTORNEYS’
                               FEES

         Before the Court is Defendant Aire Serv, LLC’s Amended Motion for Attorneys’ Fees

filed pursuant to Fed. R. Civ. P. 54(d)(2). ECF No. 75. After reviewing the Motion, the Court

finds that the Motion should be GRANTED.

                                         I.     DISCUSSION

         In order to recover attorneys’ fees, the party seeking such fees must be considered the

prevailing party. The prevailing party is the party that succeeds on any significant issue in the

litigation and that success provides some benefit that was sought by the party. See Hensley v.

Eckerhart, 461 U.S. 424, 433 (1983); Thoroughbred Software Int’l, Inc. v. Dice Corp., 488 F.3d

352, 362 (6th Cir. 2007). Here, Defendant Aire Serv is the prevailing party because the relief

sought by it was awarded by this Court.

         Furthermore, Defendant Aire Serv is entitled to attorneys’ fees because the parties

entered into an agreement that provides for the award of attorneys’ fees. Chevron Intellectual

Prop., LLC v. Allen, NO.7-08-CV-98-O, 2009 U.S. Dis. LEXIS 74751, at *8 (N.D. Tex. Aug. 24,

2009).


                                                  1
       Case 6:18-cv-00304-ADA-JCM Document 78 Filed 03/19/20 Page 2 of 3




        “Determination of reasonable attorneys' fees involves a two-step procedure.” Louisiana

Power & Light Co. v. Kellstrom, 50 F.3d 319, 323-24 (5th Cir. 1995). “Initially, the district court

must determine the reasonable number of hours expended on the litigation and the reasonable

hourly rates for the participating lawyers.” Id. at 324. Next, “the district court must multiply the

reasonable hours by the reasonable hourly rates.” Id. “The product of this multiplication is the

lodestar, which the district court then either accepts or adjusts upward or downward, depending

on the circumstances of the case.” Id. The Court’s determination of the amount is reviewed for

“clear error.” Id.

        In this case, Aire Serv’s attorneys’ fees are reasonable and were necessary to obtain the

favorable judgment, and these fees are supported by the declarations of Jim Dunnam and

Margret Minister. See ECF No. 75, Ex. A and B. The reasonable value for the time worked on

this case are accurately reflected in Exhibits A and B. Additionally, the billable amounts are

reasonable. The attorneys that led the trial have decades of combined experience and such

experience justifies the hourly rate charged.

        The fees that Aire Serv seeks are a reasonable fee under the Lodestar method. None of

the hours expended by Defendants attorneys would have been necessary without Williams’

breach of contract nor would they have been necessary had Williams abided by his contractual

obligations.

                                        II.     CONCLUSION

        Aire Serv and Dwyer’s attorneys’ fees for this type of case were reasonable and

necessary, and Aire Serv counsels’ hourly rates are customary for the type of litigation in the

Waco Division. Therefore, the Court finds Defendant’s Amended Motion for Attorneys’ Fees




                                                  2
      Case 6:18-cv-00304-ADA-JCM Document 78 Filed 03/19/20 Page 3 of 3




should be GRANTED. Defendant Aire Serv, LLC is entitled to $168,300.75 in attorneys’ fees

through trial and $50,000.00 in the event that Aire Serv is successful on appeal.

SIGNED this 19th day of March 2020.



                                      ALAN D ALBRIGHT
                                      UNITED STATES DISTRICT JUDGE




                                                 3
